Case 19-12534-mdc          Doc 50     Filed 02/02/21 Entered 02/02/21 12:21:22             Desc Main
                                      Document Page 1 of 1



                          UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                          :
         Lauren Frazier                         :       Chapter 13
                                                :
         Debtor (s)                             :       Case No.: 19-12534MDC


                                                ORDER


         The Relief set forth is hereby GRANTED.


         Upon the Praecipe of Lauren Frazier, as Debtor, it is:

                 ORDERED that Pursuant to 11 U.S.C. Section 1307(b) this case is

         Dismissed and any Discharge that was granted is vacated.

                 All outstanding fees to the Court are due and owing and must be paid

         within 5 days of the date of this Order.

                 Pursuant to Fed. R. Bankr. P. 2002(f), the Clerk shall notify all parties in

         interest of the entry of this Order.




                February 2, 2021
         Dated:_________________                        ___________________________
                                                          Magdeline D. Coleman
                                                          Chief U.S. Bankruptcy Judge
